Motion for order reversing two orders of Supreme Court at Special Term, remitting the matter to Special Term, and for further relief treated as an application, pursuant to CPLR 5704 (a), to review said orders of Special Term which, in effect, denied petitioners’ application for an order to show cause to commence a proceeding against respondents pursuant to CPLR article 78. Application denied (see, Matter of King v Gregorie, 90 AD2d 922, Iv dismissed 58 NY2d 822). Kane, J. P., Main, Casey, Levine and Harvey, JJ., concur.